SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

847
CAF 14-02250
PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF ASHLEY FINZER,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

GEORGE MANNING, III, RESPONDENT-APPELLANT.


PATRICIA M. MCGRATH, LOCKPORT, FOR RESPONDENT-APPELLANT.


     Appeal from an order of the Family Court, Orleans County (James
P. Punch, J.), entered November 25, 2014 in a proceeding pursuant to
Family Court Act article 8. The order, among other things, placed
respondent on probation for one year.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent appeals from an order that, inter alia,
granted the family offense petition and imposed a one-year period of
probation and a two-year order of protection. Contrary to
respondent’s contention, Family Court did not abuse its discretion by
imposing a term of probation pursuant to Family Court Act § 841 (c)
(see generally Martin v Flynn, 133 AD3d 1369, 1370).

     Contrary to respondent’s further contention, “[t]he record,
viewed in its totality, establishes that [respondent] received
meaningful representation” (Matter of Heffner v Jaskowiak, 132 AD3d
1418, 1418; see generally People v Benevento, 91 NY2d 708, 712).
Indeed, respondent’s contention that he did not receive effective
assistance of counsel “is impermissibly based on speculation, i.e.,
that favorable evidence could and should have been offered on his
behalf” (Matter of Devonte M.T. [Leroy T.], 79 AD3d 1818, 1819).




Entered:    October 7, 2016                     Frances E. Cafarell
                                                Clerk of the Court